FILED
                            NOT FOR PUBLICATION
                                                                            APR 21 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


JAIME CENTENO,                                   No.   21-71031

              Petitioner,                        Agency No. A036-907-798

 v.
                                                 MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                       Argued and Submitted April 15, 2022
                            San Francisco, California

Before: BYBEE and R. NELSON, Circuit Judges, and BOLTON,** District Judge.


      Jamie Centeno, a native and citizen of Mexico, petitions this court for review

of the Board of Immigration Appeals’ (BIA) decision summarily affirming the


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.


      **
             The Honorable Susan R. Bolton, United States District Judge for the
District of Arizona, sitting by designation.
Immigration Judge’s (IJ) denial of deferral of removal under the Convention

Against Torture (CAT). We have jurisdiction pursuant to 8 U.S.C. § 1252, and

deny the petition.

      1.     In order to be eligible for relief under the CAT, the petitioner bears

the burden of establishing: (1) it is “more likely than not that the alien will be

tortured upon return to his homeland”; and (2) there is “sufficient state action

involved in that torture.” Benedicto v. Garland, 12 F.4th 1049, 1063 (9th Cir.

2021) (quoting Garcia-Milian v. Holder, 755 F.3d 1026, 1033 (9th Cir. 2014)).

“Torture is defined as ‘an extreme form of cruel and inhuman treatment’ that is

‘specifically intended to inflict severe physical or mental pain or suffering.’”

Lopez v. Sessions, 901 F.3d 1071, 1078 (9th Cir. 2018) (quoting 8 C.F.R.

§ 1208.18(a)). Denial of relief under the CAT is reviewed for substantial evidence.

See Nasrallah v. Barr, 140 S. Ct. 1683, 1692 (2020) (citations omitted).

      The IJ found that Centeno failed to show that he would more likely than not

be tortured by a cartel or in a Mexican mental health facility with the acquiescence

of the Mexican government. These findings were supported by substantial

evidence. First, the IJ’s analysis of Centeno’s risk of torture at the hands of a cartel

was informed by his ability to relocate to an area outside of the geographic scope

of Los Juniors and the Arellano Felix Organization (AFO) and the fact that


                                            2
Centeno is capable of living independently. The record does not compel a contrary

conclusion. See Duran-Rodriguez v. Barr, 918 F.3d 1025, 1028 (9th Cir. 2019).

Country conditions evidence indicates that the AFO is a “regional tollgate

organization . . . based in . . . Tijuana.” Centeno also testified to having lived

independently in Mexico and that while he would sometimes forget to take his

medication, he would take it when he started to feel bad. Second, the record does

not compel the conclusion that Centeno will be institutionalized if removed.

Centeno’s mental health expert noted that he is “amenable to treatment and

compliant with medication in detention,” and Centeno previously lived in Mexico

with symptoms of Schizophrenia and Major Depression and was not

institutionalized. Even if Centeno were institutionalized, he failed to show that

anyone in a Mexican mental health facility would act with specific intent to torture.

See Villegas v. Mukasey, 523 F.3d 984, 988–89 (9th Cir. 2008). Centeno points to

country conditions evidence describing the poor conditions in such facilities, but

this evidence does not compel the conclusion that staff or the Mexican government

would specifically intend to torture patients. Rather, this evidence suggests that

such conditions are the result of underfunding and a lack of understanding of

psychiatric illnesses, and that the Mexican government continues to work toward

improving such conditions.


                                            3
      2.     Centeno also argues that the panel should remand because the IJ failed

to consider all relevant evidence and failed to provide an adequate statement of

reasons. Centeno fails to point to any indication that the IJ did not consider all of

the evidence, see Cole v. Holder, 659 F.3d 762, 771–72 (9th Cir. 2011), and

instead argues that there exists a “significant and material disconnect” between the

evidence and the IJ’s findings. Since we conclude that the IJ’s findings are

supported by substantial evidence, Centeno’s contention is unavailing. Finally, the

IJ provided clear reasons for its conclusion that the government would not

acquiesce in Centeno’s alleged torture. See Castillo v. I.N.S., 951 F.2d 1117, 1121

(9th Cir. 1991).

      PETITION DENIED. Petitioner’s motion for stay of removal is also

DENIED.




                                           4